Citation Nr: 1341327	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from April 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims folder associated with the Veteran's claims.  A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the claims on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of the Veteran's discharge from service.

2.  Tinnitus was not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).   

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the July 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for tinnitus and bilateral haring loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in June 2010 and December 2012 in order to adjudicate his claims for service connection for bilateral hearing loss and tinnitus.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for bilateral hearing loss and tinnitus.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra at 159. 

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which he has asserted were incurred as a result of his exposure to noise during service.  In this regard, the Veteran has asserted that he was exposed to noise while working as a ground radio repair technician, without the use of hearing protection, in the same area as tanks.

The service treatment records do not contain any complaints, treatments, or findings related to hearing loss or tinnitus.  In fact, the Veteran's hearing was within normal limits at the February 1958 enlistment examination, as it was measured to be 15/15 bilaterally.  The Veteran complained of an earache in November 1960 and an impression of an upper respiratory infection was made.  The March 1961 discharge examination report again found the Veteran's hearing to be normal as it was measured to be 15/15 bilaterally.  While audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  However, the Veteran's DD Form 214 reflects that the Veteran's military occupational specialty (MOS) of radio technician.  Therefore, his military noise exposure is acknowledged. 

Additionally, the record reflects current diagnoses of bilateral hearing loss and tinnitus.  Specifically, evaluations conducted in June 2010, November 2010, and December 2012 reveal bilateral hearing loss per VA standards.  38 C.F.R. § 3.385.  Likewise, such evaluations revealed the presence of tinnitus.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.

The first time the Veteran is shown to have hearing loss or tinnitus is in June 2010, when he was seen for a hearing evaluation at VA.  At that time, he reported having military noise exposure while working as a ground radio repair technician without hearing protection.  Specifically, he reported being exposed to tank noise.  He reported constant tinnitus in his left ear, that he first noticed the ringing over ten years ago, and that he experienced hearing difficulties gradually over the past few years.  Following service, he worked as a shoe salesman and a field engineer.  A history of civilian recreational noise exposure was denied.  The examining audiologist, following a physical examination and a review of the Veteran's claims file, opined that the Veteran's hearing loss and tinnitus were not at least as likely as not related to his service due to the absence of documentation supporting his claims.  The examiner reasoned that the Veteran had a normal whisper test at service enlistment and discharge, that there were a complaints of an earache but no complaints of hearing loss or tinnitus during service, and that he reported noticing hearing loss for the past few years and tinnitus for approximately the past 10 years.

A November 2010 private audiologist opinion reflected the Veteran's reports of in-service noise exposure as a radio technician and that he had experienced decreased hearing and tinnitus during that time but that he did not report it to his supervisors.  Post-service occupational noise exposure while working in computer equipment was reported to be "minimal" while recreational noise exposure and ear infections were denied.  The audiologist noted that the Veteran had been administered a whisper voice test at service entrance and separation and that such tests did not accurately assess high frequency information and can "neither prove nor disprove normal hearing" as it was documented in the histopathology literature that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on the an audiogram.  The audiologist opined that the Veteran's bilateral tinnitus and hearing loss were more likely than not related to his military noise exposure based upon the Veteran's provided history and the result of the physical examination.  The audiologist reasoned that the medical treatises indicated that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss and that noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma and tinnitus in individuals.

A December 2012 VA Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports of adult ear infections, that his last ear infection occurred 15 years ago, that he did not notice hearing problems but rather they were noticed by his wife, and that he had not been hearing very well for about the past 15 years.  He reported the onset of left ear tinnitus as occurring 20+ years ago and that he began to notice bilateral tinnitus three years ago.  The examining audiologist opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in service as the Veteran's MOS was not consistent with excessive noise, that he reported the onset of hearing loss to be around 1997, that current research does not support a 36 year delay (1961 to 1997) of hearing loss, that audiometric data indicated normal whisper test bilaterally in February 1958 and March 1961 and that service treatment records were negative for complaints of hearing loss or tinnitus.  The audiologist further opined that while the Veteran was a radio repairman working in a repair shop in California, he did not serve in noise and that the onset of loss per his report was 15 years ago and was noticed by his spouse.  The audiologist referenced an Institute of Medicine report which concluded that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be casually related to that noise exposure if hearing was normal immediately after the exposure.

In addition, the December 2012 examining audiologist opined that it less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure as service medical records were negative for complaints of tinnitus.  The examiner further reasoned that the onset of tinnitus was reported to have occurred about 20+ years ago (estimated to be around 1992, which is 31 years post-military exposure) and was far too delayed to be attributed to service.  The examiner further opined that it was less likely than not that the Veteran's tinnitus was a symptom associated with his hearing loss, reasoning that although the conditions were commonly present together, they were not necessarily mutually occurring and did not cause the other condition.  In addition, these conditions have varying causes to include certain medications, stress, anxiety, nicotine, sodium and excessive caffeine.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Indeed, as will be further discussed herein, bilateral hearing loss is not shown during service or for at least 36 years after service and there is no credible evidence of continuity of related symptomatology after service.  Therefore, the Board finds that presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for bilateral hearing loss. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  In addition, while not necessarily considered a chronic disease, tinnitus is not shown during service or for at least 31 years after service and there is no credible evidence of continuity of related symptomatology after service.  

Additionally, while the medical evidence of record shows that the Veteran has diagnoses of bilateral hearing loss and tinnitus, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the June 2010 and December 2012 VA examiners' opinions that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service as he reported the onset of disorders many years after service and that current research does not support such a delay in onset.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of record demonstrates that the current bilateral hearing loss and tinnitus are not related to service, service connection is not warranted.  

In addition, the Board notes the November 2010 opinion from a private audiologist that related the Veteran's current bilateral hearing loss and tinnitus to his in-service noise exposure.  This examiner noted that the Veteran did not have a history of ear infections; however, in a December 2012 VA examination, the Veteran reported ear infections as an adult with his last infection occurring 15 years ago (i.e. in approximately 1997).  The Board also notes that the Veteran reported the onset of his hearing loss to have occurred 15 years ago in that December 2012 examination (i.e., in approximately 1997).  In this regard, the Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This private audiologist opinion was therefore based on an incomplete or inaccurate factual premise, namely, that the Veteran did not experience post-service ear infections.  In addition, the private audiologist did not address the Veteran's reports regarding the onset of his hearing loss and tinnitus.  As such, this November 2010 opinion is being afforded little, if any, probative weight. 

The Board notes that the Veteran has generally contended on his own behalf that his bilateral hearing loss and tinnitus are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his purported exposure to noise during service as well as the current manifestations of bilateral hearing loss and tinnitus, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss and tinnitus requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.     

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service noise exposure and his claimed bilateral hearing loss and tinnitus.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service noise exposure as well as the current nature of his claimed bilateral hearing loss and tinnitus.  Therefore, the Board accords greater probative weight to the VA examiner's opinions. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced bilateral hearing loss and tinnitus since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has generally alleged that he has suffered from bilateral hearing loss and tinnitus since service, as he indicated in his February 2010 statement that he had experienced tinnitus ever since his exposure to acoustic trauma during service.  He also indicated in a March 2010 statement that he had experienced constant ringing in his ears and difficulty hearing since exposure to noise during service.  However, in his June 2010 VA examination, the Veteran reported that his hearing difficulties began gradually over the past few years and that his left ear tinnitus began over 10 years ago (i.e., in approximately 2000).  Similarly, in his December 2012 examination, the Veteran reported that the onset of his hearing loss as1997, the onset of his left ear tinnitus as 1992 and the onset of his bilateral tinnitus as three years ago (i.e., in approximately 2009).  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset and continuity of symptomatology to be not credible.

Therefore, the Board finds that bilateral hearing loss and tinnitus were not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's in-service noise exposure.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


